Citation Nr: 0012866	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  97-20 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD) prior to March 29, 1996.

2.  Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder since March 29, 1996.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


REMAND

The veteran served on active duty from March 1968 to October 
1973.  

By rating action in June 1996, the VA regional office (RO) 
granted service connection for PTSD and assigned a 30 percent 
disability rating, effective January 12, 1995.  

In August 1997, the veteran testified before a Hearing 
Officer at the RO.  By rating action that month, the Hearing 
Officer assigned a 50 percent disability rating for PTSD from 
March 29, 1996, a 100 percent rating from April 10, 1996 when 
he was hospitalized at a VA facility for a stress disorder 
rehabilitation program, and a 50 percent rating from July 1, 
1996.  

The veteran contends, including in testimony before the Board 
sitting at the RO in February 2000, that his service 
connected disability is more severely disabling than it has 
been rated.  

Initially, the Board finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  

An allegation of increased disability is sufficient to 
establish a well-grounded claim seeking an increased rating. 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In the 
instant case the veteran is technically not seeking an 
increased rating, since his appeal arises from the original 
assignment of a disability rating.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court), held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this 
decision, the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it is possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.  Fenderson, 12 Vet. App. at 126.  

Also, the Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, 
including PTSD, as set forth at 61 Fed. Reg. 52695-52702 
(1996) (codified at 38 C.F.R. §§ 4.125-4.130).  Any rating 
decision prior to November 1996 was based on the regulations 
extant at the time.  Where the law or regulations change 
while a case is pending, however, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary. Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  As clarified in VA O.G.C. Prec. Op. No. 3-2000, it 
must be determined if the intervening change is more 
favorable to the appellant, and, if so, it should be applied 
to rate the disability for the time period after the 
effective date of the regulatory change.  See also Rhodan v. 
West, 12 Vet. App. 55 (1998).  

During the hearing on appeal in February 2000, the veteran 
testified that he received treatment at a Kaiser Permanente 
clinic where he saw Dr. Schiff, one to two times a month 
depending on how things were going; and that he also saw Dr. 
Deiter approximately every six to eight weeks.  They talked 
with him trying to calm him; and they gave him medication, 
including Amitriptyline to help him sleep.  Kay L. Dieter, 
M.D., forwarded a statement in February 1997 in which she 
reported treating the veteran since November 1994.  However, 
she did not forward treatment reports, and there is no 
statement or treatment records on file from Dr. Schiff.  The 
veteran has also reported that he had received some 
assistance from the Salem Vet Center. 

On the basis of this information, the Board is not satisfied 
that all relevant facts have been properly developed to their 
full extent or that VA has met its duty to assist in this 
well grounded claim. White v. Derwinski, 1 Vet. App. 519 
(1991); Godwin v. Derwinski, 1 Vet. App. 419 (1991).  Hence, 
the RO must further develop the evidence before the Board 
enters a decision on the merits of the claim.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran's 
complete private treatment records, 
particularly those of Dr. Schiff and Dr. 
Dieter, from the Kaiser Permanente 
Clinic, Kaiser Foundation Health Plan of 
the Northwest, Clackamas, Oregon.  If the 
private treatment records are not 
obtained, the veteran should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).  The RO should also request any 
records of treatment from the Salem VA 
Vet Center.  Any records received should 
be associated with the claims file.  

2.  The RO should adjudicate the 
veteran's claim for increased ratings for 
PTSD, including "staged ratings" for 
various periods, as appropriate, based on 
the veteran's complete medical records 
obtained pursuant to this Remand.  See 
Fenderson v. West, supra. 

3.  After the claim has been 
readjudicated, and if any claim is not 
resolved to the veteran's satisfaction, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded an appropriate 
opportunity to respond thereto.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
he is otherwise notified.  

The appellant has the right to submit any additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


